DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on July 14, 2021 is acknowledged. Newly added claims 21-24 are being examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/26/2019, 2/22/2021 and 8/6/2021 are being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




The Rejections
Claims 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. (U.S. Pat. App. Pub. No. 2020/0135617).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Shen discloses, as seen in Figure 1A, an ion through-substrate via with
(21) a semiconductor substrate (102b) having a front-side surface opposite a back-side surface; 
a through substrate via (TSV) (134a) disposed within the semiconductor substrate 102b), wherein the TSV (134a) comprises a first doped channel region (138); 
an interconnect structure (148/150) disposed along the front-side surface of the semiconductor substrate (102b), wherein the interconnect structure (148/150) 
an upper conductive layer (122b/124b/126b/132) underlying the interconnect structure (148/150) and disposed within the semiconductor substrate (102b), wherein the upper conductive layer (122b/124b/126b/132) abuts the first doped channel region (138) (see Figure 1A); 
(22) wherein the first doped channel region (138) continuously extends from opposing sidewalls of the upper conductive layer (122b/124b/126b/132) to a bottom surface of the upper conductive layer (122b/124b/126b/132) (see Figure 1A); 
(23) wherein a top surface of the first doped channel region (138) and a top surface of the upper conductive layer(122b/124b/126b/132) are respectively aligned with the back-side surface of the semiconductor substrate (102b) (see Figure 1A); 
(24) wherein the conductive structures of the interconnect structure (148/150) are electrically coupled to the TSV (134a) by way of a conductive contact (132) and the upper conductive layer (122b/124b/126b), wherein the conductive contact (132) is disposed between the interconnect structure (148/150) and the back-side surface of the semiconductor substrate (102b) (see Figure 1A).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner has reviewed the prior art in light of applicant’s claimed invention and finds that the combined claims define over the prior art.  The cited prior art does not disclose or suggest an integrated chip inter alia the limitations “…a conductive contact overlying the back-side surface of the semiconductor substrate, wherein the conductive contact comprises a first conductive layer overlying the first TSV, wherein the first conductive layer comprises a conductive material; and an upper conductive layer underlying the conductive contact, wherein an upper surface of the upper conductive layer is aligned with the back-side surface of the semiconductor substrate, and wherein the upper conductive layer comprises a silicide of the conductive material.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902.  The examiner can normally be reached on M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        August 25, 2021